331 S.W.3d 732 (2011)
Curtis LEIBLE, Respondent,
v.
TG MISSOURI CORPORATION and The Tokio Marine and Nichido Fire Insurance Company, Ltd., Appellants.
No. ED 94642.
Missouri Court of Appeals, Eastern District, Division Five.
February 22, 2011.
Dale M. Weppner, St. Louis, MO, for appellants.
Joseph Webb, Perryville, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
TG Missouri Corporation and The Tokio Marine and Nichido Fire Insurance Company, Ltd., appeal from the final award of the Labor and Industrial Relations Commission (Commission) affirming the award of the administrative law judge and finding that Curtis Leible sustained a compensable work-related injury and was entitled to compensation. We affirm the award of the Commission.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).